            Case 2:19-cv-01667-GMN-VCF Document 333 Filed 02/03/21 Page 1 of 1




1                                        UNITED STATES DISTRICT COURT

2                                            DISTRICT OF NEVADA

3                                                       ***

4

5     LAS VEGAS SUN, INC.,                                   2:19-cv-01667-GMN-VCF

6                           Plaintiff,
                                                             ORDER
7     vs.
                                                             MOTION TO REDACT [ECF NO. 332];
8     SHELDON ADELSON, et al.,                               SUPPLEMENT [ECF NO. 314]
9                           Defendants.

10           Before the Court are defendants’ supplement (ECF No. 314) and motion to redact portions of
11   January 5, 2021, hearing transcript referencing and quoting sealed exhibits (ECF No. 332). The Court
12   sets a video hearing on the issues raised in the supplement and the motion, to take place during the
13   February 12, 2021 video case management conference. (ECF No. 331). The Court also shortens the
14   briefing time on the motion to redact. (ECF No. 332).
15           Accordingly,
16           IT IS ORDERED that any opposition to the motion to redact (ECF No. 332) must be filed on or
17   before Wednesday, February 10, 2021. No reply necessary.
18           IT IS FURTHER ORDERED that a video hearing on defendants’ supplement (ECF No. 314) and
19   motion to redact (ECF No. 332) is scheduled for February 12, 2021 at 1:00 pm. The parties are directed
20   to refer to ECF No. 331 for additional instructions regarding appearing at the video hearing and case
21   management conference.
22           DATED this 3rd day of February 2021.
23
                                                                  _________________________
24
                                                                  CAM FERENBACH
25
                                                                  UNITED STATES MAGISTRATE JUDGE

                                                         1
